201 Pa. Super. 431 (1963)
Commonwealth
v.
Forry, Appellant.
Superior Court of Pennsylvania.
Argued June 10, 1963.
September 12, 1963.
Before RHODES, P.J., ERVIN, WRIGHT, WOODSIDE, WATKINS, MONTGOMERY, and FLOOD, JJ.
*432 Victor Dell'Alba, for appellant.
Daniel W. Shoemaker, District Attorney, with him Lewis H. Markowitz, Assistant District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, September 12, 1963:
The judgment of sentence of the court below is affirmed on the opinion of President Judge ATKINS of the Court of Quarter Sessions of York County, as reported in 30 Pa. D. & C. 2d 635.